DETAILED ACTION
This action is responsive to the following communications: the Application filed September 28, 2018.
Claims 1-25 are pending. Claims 15-22 are withdrawn from consideration as being drawn to non-elected inventions without traverse. Claims 1 and 23 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 15-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 13, 2022.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 9 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maki (US 2015/0076612).
Regarding independent claims 1 and 23, Maki discloses a semiconductor device, comprising: 
a memory cell including (see FIGS. 2-3): 
a storage cell (T1-T6) to store a digital value, wherein a voltage value of an output line of the storage cell is to be determined based on the digital value stored in the storage cell; and 
a capacitor (C1-C2) having a first electrode and a second electrode (see CAPACITOR in FIG. 3), the second electrode coupled to the output line of the storage cell, wherein the capacitor is to store a charge based on the voltage value of the output line of the storage cell, and the first electrode and the second electrode are placed in a metal layer below a metal electrode coupled to one or more transistors of the storage cell (see SRAM TRANSISTORS and CAPACITOR) (see e.g., FIGS. 2-3, and accompanying disclosure, e.g., para. 0048: … the metal interconnection MTL and the bit line BL are made by a metal contact conductive layer MCT… i.e., the MTL, MCT layers above CAPACITOR coupled memory TRANSISTOR (claimed the first and second electrodes of capacitor below a metal electrode coupled transistor of storage cell)).
Regarding claim 4, which depends from claim 1, Maki discloses wherein the first electrode and the second electrode of the capacitor are placed below a third metal layer (see e.g., FIG. 3).
Regarding claims 6-7, which depends from claim 1, Maki discloses wherein the storage cell further includes a first input line and a second input line, the first input line controls to write the digital value of the second input line into the storage cell, and 
Regarding claim 9, which depends from claim 1, Maki discloses wherein the output line of the storage cell is to have a first voltage value when the storage cell stores a digital 0, or a second voltage value when the storage cell stores a digital 1 (see FIG. 2 and accompanying disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8 and 25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Maki (US 2015/0076612).
Regarding claim 2, Maki teaches the limitations of claim 1. 
Maki do not explicitly disclose wherein the first electrode or the second electrode of the capacitor includes germanium (Ge), cobalt (Co), titanium (Ti), tungsten (W), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), ruthenium (Ru), iridium (Ir), tantalum (Ta), or an alloy of Ti, W, Mo, Au, Pt, Al, Ni, Cu, Cr, Hf, HfAlN, iridium-tantalum alloy (Ir-Ta), 
However, dielectric material of capacitor includes the high-k material is a well-known technology for a type of capacitor applied to memory device for its purpose.
For support, of the above asserted facts, see for example, Kato (US 2017/0207244), e.g., para. 0466: a high dielectric constant (high-k) material such as aluminum oxide is used ...
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize high-k materials in memory device because these conventional technology are well established in the art of the memory devices.
Regarding claims 3 and 25, Maki teaches the limitations of claims 1 and 23, respectively. 
Maki do not explicitly disclose wherein the capacitor includes a dielectric material with a dielectric constant higher than 10, the dielectric material is between the first electrode and the second electrode of the capacitor.
However, dielectric material of capacitor includes the high-k material higher than 10 is a well-known technology for a type of capacitor applied to memory device for its purpose.
For support, of the above asserted facts, see for example, Larsen et al. (US 2010/0006912), e.g., para. 0021: … a dielectric constant of between about 3 and about 300 ...

Regarding claim 8, Maki teaches the limitations of claim 6.
Maki do not explicitly disclose wherein the memory cell is a part of an integrated circuit for a machine learning classifier or dot-product of two vectors.
However, memory cell using in a machine learning classifier or dot-product of two vectors is a well-known technology for a type of memory device for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize memory device in a machine learning or dot-product because these conventional technology are well established in the art of the semiconductor devices.

Claim 5, 10-14 and 24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Maki (US 2015/0076612) in view of Kato (US 2017/0207244).
Regarding claims 5 and 24, Maki teaches the limitations of claims 1 and 23, respectively. 
Maki do not explicitly disclose wherein the first electrode and the second electrode are placed in a dielectric layer between two metal layers and below a metal layer for a ground voltage, and the first electrode of the capacitor is coupled to the ground voltage.
Kato teaches the deficiencies in FIG. 25 and accompanying disclosure.
Maki and Kato are analogous art because they both are directed to a semiconductor memory device (e.g., SRAM) having capacitors and one of ordinary skill 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Kato to the teaching of Maki such that a semiconductor device, as taught by Maki, utilizes capacitor coupled to the ground voltage, as taught by Kato, for the purpose of utilizing a lower power supply potential, thereby achieving wide bandwidth of capacitor capability.
Regarding claim 10, Maki teaches the limitations of claim 1. 
Maki is silent with respect to the limitations of claim 10.
Kato teaches a selector (FIG. 25: M0_1 and M0_2), wherein an input line of the selector is coupled to the second electrode of the capacitor, and an output line of the selector is to have a voltage value when the selector is active, the voltage value of the output line of the selector is to be determined based on the charge stored in the capacitor (see e.g., FIG. 25 and accompanying disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Kato to the teaching of Maki such that a semiconductor device, as taught by Maki, utilizes a selector to select capacitors, as taught by Kato, for the purpose of utilizing capacitors on/off with memory operations.
Regarding claims 11-14, Maki and Kato, as combined, teach the limitations of claim 10.
Kato further teach wherein the selector is a first selector, and the memory cell further includes a second selector with an input line, a control line, and an output line, the input line of the second selector is coupled to the output line of the storage cell, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Kato for the same purpose of utilizing capacitors on/off with memory operations.

Conclusion
                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137. The examiner can normally be reached M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825